Exhibit 10.1

 

INVESTMENT AGREEMENT

 

INVESTMENT AGREEMENT (this “Agreement”), dated as of April 3, 2006, between NTL
Incorporated, a Delaware corporation formerly known as Telewest Global, Inc.
(the “Company”), each of the parties from time to time specified on Exhibit A,
including, for the avoidance of doubt, each Permitted Transferee (each, a
“Holder,” and collectively, the “Holders”), and, for purposes of Article IV,
Article VII, and Article VIII only, Sir Richard Branson (“Branson”), who shall
be deemed to be a Holder for purposes of those Articles.

 

WHEREAS, pursuant to a transaction with the Company (the “Transaction”), each
Holder will receive, among other consideration, the aggregate number of shares
of common stock, par value $.01 per share, of the Company (the “Common Stock”)
set forth next to a Holder’s name on Exhibit A;

 

WHEREAS, the parties have determined to enter into this Agreement to govern
their relationships subsequent to the closing of the Transaction;

 

NOW, THEREFORE, in consideration of the foregoing premises and of the covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties agree as follows:

 

ARTICLE I

Definitions

 

The following terms have the following respective meanings:

 

“Agreement” has the meaning set forth in the preamble.

 

“Affiliate” means, (i) with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person, and (ii) with respect to any individual,
shall also mean the spouse, child, grandchild or other relative of such
individual or any relative of such spouse, or a trust established for the
benefit of any of them. For purposes of this definition, “control” means the
power to direct or cause the direction of the management and policies (including
investment policies, such as the voting, acquisition or disposition of
securities) of such Person, directly or indirectly, whether through the
Beneficial Ownership of voting securities, by contract or otherwise.

 

“Associate” means, with respect to any Person: (A)(i) any corporation or
organization of which such Person is an officer or partner or is, directly or
indirectly, the beneficial owner of 10 percent or more of any class of equity
securities, (ii) any trust or other estate in which such Person has a beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity or, if the Person is a trust or estate, any beneficiary of the trust or
estate, and (iii) any spouse, child, grandchild or other relative of such
Person, or any relative of such spouse, or a trust established for the benefit
of any of them; and (B) if any Person is an

 

1

--------------------------------------------------------------------------------


 

“Associate” under (A) above and is an individual, “Associate” shall include any
spouse, child, grandchild or other relative of that individual or his or her
spouse, or a trust established for the benefit of any of them.

 

“Beneficially Own” has the meaning set forth in Section 2.3. “Beneficial Owner”
means a person who Beneficially Owns securities. “Beneficial Ownership” refers
to a person’s status of being a Beneficial Owner of securities.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Combination Transaction” means a tender offer for Voting Securities
of, merger or consolidation with, or sale of any significant business of, the
Company, or any similar transaction.

 

“Bylaws” means the bylaws of the Company, as amended and in effect on the date
of this Agreement.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as amended and in effect on the date of this Agreement.

 

“Claims” has the meaning set forth in Section 5.9.

 

“Closing Date” means the closing date of the Transaction.

 

“Common Stock” has the meaning set forth in the second recital.

 

“Common Stock Equivalents” means all options, warrants and other securities
convertible into, or exchangeable or exercisable for (at any time or upon the
occurrence of any event or contingency and without regard to any vesting or
other conditions to which such securities may be subject) Common Stock.

 

“Company” has the meaning set forth in the preamble;

 

“Demand Exercise Notice” has the meaning set forth in Section 5.1.

 

“Demand Registration Requests” has the meaning set forth in Section 5.1.

 

“Demand Registrations” has the meaning set forth in Section 5.1.

 

“Disposal” means (i) offer, sell, contract to sell, announce the intention to
sell, pledge, grant any option to purchase, lend, make any short sale or
otherwise transfer or dispose of, directly or indirectly, any Common Stock or
rights therein (including voting), other than in connection with a bona fide
pledge to a commercial bank to secure borrowings in the ordinary course of the
Holder’s business whereby the Holder retains all voting rights prior to default
or (ii) enter into any swap or other agreement that transfers, in whole or in
part, any of the incidents of Beneficial Ownership of Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

“Expenses” means any and all fees and expenses incurred in connection with the
Company’s performance of or compliance with Article 6, including, without
limitation: (i) SEC, stock exchange or NASD registration and filing fees and all
listing fees and fees with respect to the inclusion of securities on any
securities market on which the Common Stock is listed or quoted, (ii) fees and
expenses of compliance with state securities or “blue sky” laws and in
connection with the preparation of a “blue sky” survey, including without
limitation, reasonable fees and expenses of blue sky counsel, (iii) printing and
copying expenses, (iv) messenger and delivery expenses, (v) expenses incurred in
connection with any road show, (vi) fees and disbursements of counsel for the
Company, (vii) with respect to each registration, the fees and disbursements
(which shall not exceed $25,000) of one counsel for the selling Holder(s)
(selected by the Majority Participating Holders), (viii) fees and disbursements
of all independent public accountants (including the expenses of any audit
and/or “cold comfort” letter) and fees and expenses of other persons, including
special experts, retained by the Company, (ix) fees and expenses payable to a
Qualified Independent Underwriter (as such term is defined in Schedule E to the
By-Laws of the NASD) and (x) any other fees and disbursements of underwriters,
if any, customarily paid by issuers of securities.

 

“Holder” has the meaning set forth in the preamble.

 

“Holder Controlling Persons” has the meaning set forth in the preamble.

 

“Information Request” has the meaning set forth in Section 8.4.

 

“Initial Holding” means 34,260,959 shares of Common Stock (as the same may be
adjusted from time to time as a result of any stock dividend, stock split,
reverse stock split or other combination of shares or any reclassification,
recapitalization, merger, consolidation or other reorganization).

 

“Initiating Holders” has the meaning set forth in Section 5.1.

 

“Licence Agreement Side Letter” means that letter agreement dated the date
hereof between Virgin Enterprises Limited and the Company.

 

“Majority Holders” means Holders holding more than 50% of the Registrable
Securities at any time.

 

“Majority Participating Holders” means Participating Holders holding more than
50% of the Registrable Securities proposed to be included in any offering of
Registrable Securities by such Participating Holders pursuant to Article V.

 

“NASD” has the meaning set forth in Section 5.4.

 

“Participating Holders” has the meaning set forth in Section 5.1.

 

“Permitted Transferee” has the meaning set forth in Section 8.2.

 

3

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political
subdivisions thereof.

 

“Piggyback Rights” has the meaning set forth in Section 5.1.

 

“Piggyback Shares” has the meaning set forth in Section 5.3.

 

“Postponement Period” has the meaning set forth in Section 5.1.

 

“Registrable Securities” means any shares of Common Stock issued in the
Transaction to the Holders or acquired by any Holder in accordance with Section
4.1(a), or in exchange for or with respect to such Common Stock by way of stock
dividend, stock split or combination of shares or in connection with a
reclassification, recapitalization, merger, consolidation or other
reorganization. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when (A) a registration statement with
respect to the sale of such securities shall have been declared effective under
the Securities Act and such securities shall have been disposed of in accordance
with such registration statement, or (B) such securities shall be capable of
being sold without restriction in accordance with Rule 144(k) under the
Securities Act or shall have been sold pursuant to Rule 144 (or any successor
provision).

 

“Related Person” means with respect to any Person, its Affiliates and
Associates.

 

“SEC” means the Securities and Exchange Commission.

 

“Section 5.3(a) Sale Number” has the meaning set forth in Section 5.3.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shelf Registration” has the meaning set forth in Section 6.2.

 

“Shelf Registration Statement” has the meaning set forth in Section 6.2.

 

“Third Party” means any Person other the Holders and their respective
Affiliates.

 

“Third Party Offer” means any bona fide offer to enter into a Business
Combination Transaction by any Third Party.

 

“Transaction” has the meaning set forth in the first recital.

 

“Valid Business Reason” has the meaning set forth in Section 6.1.

 

“Virgin Mobile” means Virgin Mobile Holdings (UK) plc.

 

“Voting Securities” means securities of the Company, including the Common Stock,
with the power to vote with respect to the elections of directors of the Company
and all securities convertible into or exchangeable for such securities.

 

4

--------------------------------------------------------------------------------


 

“2008 Annual Meeting Date” means the date in 2008 on which the Company’s regular
annual meeting (including any adjournment thereof) takes place, provided that,
should such date be later than June 30, 2008, references herein to the Annual
Meeting Date shall refer to June 30, 2008.

 

ARTICLE II

Representations

 

2.1           Representations of the Company.

 

The Company represents to each Holder as of the date hereof and as of the
Closing Date that:

 

(i) the Company has the full legal right, power and authority to enter into and
perform this Agreement;

 

(ii) the execution and delivery of this Agreement by the Company has been duly
authorized by the Company;

 

(iii) this Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, provided
that the enforcement of the rights and remedies created hereby may be limited by
(a) bankruptcy, insolvency,  reorganization, moratorium and other laws of
general application affecting the rights and remedies of creditors and (b)
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law); and (iv) the compliance by the
Company with all of the provisions of this Agreement and the consummation of the
transactions herein contemplated will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(A) any indenture, mortgage, dead of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, (B) the
Certificate of Incorporation or Bylaws or (C) any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its Subsidiaries or any of their respective properties or
assets; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the consummation by the Company of the transaction contemplated by
this Agreement.

 

2.2.          Representations of the Holders.

 

Each Holder represents to the Company, severally and not jointly, as of the date
hereof and as of the Closing Date that:

 

(a)           such Holder has the full legal right, power and authority, and, if
such Holder is an individual, the legal capacity, to enter into and perform this
Agreement;

 

(b)           the execution and delivery of this Agreement by such Holder has
been duly

 

5

--------------------------------------------------------------------------------


 

authorized by such Holder;

 

(c)           this Agreement constitutes the legal, valid and binding obligation
of such Holder enforceable against such Holder in accordance with its terms,
provided that the enforcement of the rights and remedies created hereby may be
limited by (a) bankruptcy, insolvency,  reorganization, moratorium and other
laws of general application affecting the rights and remedies of creditors and
(b) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

(d)           such Holder does not have any agreements, arrangements or
understandings with any person or entity regarding any of the matters prohibited
by Articles 3 and 4 other than this Agreement, and compliance by such Holder
with all of the provisions of this Agreement and the consummation of the
transactions herein contemplated will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(A) any indenture, mortgage, dead of trust, loan agreement or other agreement or
instrument to which such Holder or any of its subsidiaries is a party or by
which such Holder or any of its subsidiaries is bound or to which any of the
property or assets of such Holder or any of its subsidiaries is subject, (B) if
such Holder is an entity, its constituent documents or agreements or (C) any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over such Holder or any of its subsidiaries or any of
their properties or assets; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the consummation by such Holder of the transaction
contemplated by this Agreement.;

 

(e)           after giving effect to the Transaction, such Holder will
Beneficially Own (with “Beneficially Own” having the meanings given to such term
in Rule 13d-3 under, or Section 16(b) of, the Exchange Act (as such rule and
section are currently in effect)), as of the Closing Date, only those shares of
Common Stock listed on Annex I opposite such Holder’s name; and

 

(f)            neither such Holder nor any Affiliate or Associate of such Holder
Beneficially Owns (nor does such Holder or any such Affiliate or Associate have
any intention to become the Beneficial Owner of) any Common Stock or rights or
interests in Common Stock other than as set forth in clause (e) above or as may
be acquired after the date hereof in accordance with
Section 4.1 (a).

 

ARTICLE III

Lock-Up

 

3.1.          Lock-Up Provisions. Each Holder agrees, subject to sections 4.1
and 8.2, with respect to the Common Stock received pursuant to the Transaction
(including for purposes of this Article any securities received in exchange for
or in respect of such Common Stock by way of stock dividend, stock split or
combination of shares or in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization):

 

(a)           from the Closing Date until the date that is three months after
the Closing Date,

 

6

--------------------------------------------------------------------------------


 

such Holder will not make any Disposal;

 

(b)           from the date that is three months after the Closing Date until
the day prior to the date that is six months after the Closing Date, such Holder
will not make any Disposal, except for Disposals in the aggregate that are equal
to or less than 12.5% of the Initial Holding;

 

(c)           from the date that is six months after the Closing Date until the
day prior to the date that is nine months after the Closing Date, such Holder
will not make any Disposal, except for Disposals in the aggregate (including
cumulatively such Disposals as have been made under subsection (b) above) that
are equal to or less than 25% of the Initial Holding;

 

(d)           from the date that is nine months after the Closing Date until the
day prior to the date that is twelve months after the Closing Date, such Holder
will not make any Disposal, except for Disposals in the aggregate (including
cumulatively such Disposals as have been made under subsections (b) and (c)
above) that are equal to or less than 37.5% of the Initial Holding;

 

(e)           from the date that is twelve months after the Closing Date until
the day prior to the date that is fifteen months after the Closing Date, such
Holder will not make any Disposal, except for Disposals in the aggregate
(including cumulatively such Disposals as have been made under subsections (b),
(c) and (d) above) that are equal to or less than 50% of the Initial Holding;

 

(f)            from the date that is fifteen months after the Closing Date until
the day prior to date that is eighteen months after the Closing Date, such
Holder will not make any Disposal, except for Disposals in the aggregate
(including cumulatively such Disposals as have been made under subsections (b),
(c), (d) and (e) above) that are equal to or less than 75% of the Initial
Holding;

 

(g)           from the date that is eighteen months after the Closing Date, such
Holder may make any Disposals provided that such sales must be either (i) made
pursuant to Rule 144 to the extent applicable, or (ii) pursuant to Article V
hereof; and

 

(h)           to make Disposals only in a manner consistent with the maintenance
of an orderly market for the Common Stock and seeking to avoid any adverse
effect on the trading price of the Common Stock.

 

For the avoidance of doubt, to the extent a hedging transaction is a Disposal,
once the hedge is closed out the Disposal will be treated as if it had never
taken place for purposes of the cumulative Disposals permitted under this
Section 3.1

 

3.2           Termination. The provisions of Section 3.1 shall not apply in
respect of Disposals made in any Business Combination Transaction approved by
the Board of Directors.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

Conduct

 

4.1.          Conduct of Holders.  Until after the 2008 Annual Meeting Date,
each Holder will not, and will cause each of its Related Persons not to, either
alone or as part of a “group” (as such term is used in Section 13d-5 (as such
rule is currently in effect) of the Exchange Act), directly or indirectly:

 

(a)           acquire or seek to acquire, by purchase or otherwise, Beneficial
Ownership of, (A) any Voting Securities, including, without limitation, any
capital stock of the Company, or direct or indirect rights (including
convertible securities) or options to acquire such ownership (collectively,
“Securities”), other than Permitted Securities (as defined below), if
immediately after any such acquisition, the Holder and Related Persons would
Beneficially Own Voting Securities representing more than 15% of the then
outstanding Voting Securities, or direct or indirect rights or options to
acquire such ownership. For purposes of this clause (a), “Permitted Securities”
shall mean (i) Securities received as a result of stock dividends, stock
reclassifications or other distributions or offerings made available by the
Company on a pro rata basis to the holders of its Common Stock generally, and
(ii) indirect investments in Securities by any Holder in the ordinary course of
business held in mutual funds or index funds in which the Holder and Related
Persons own or would own in the aggregate less than 10% of the outstanding
equity interest;

 

(b)           make any Disposal of Common Stock to any person or “group” (as
used in this Section 4.1) that, at the time of such Disposal or immediately
following it, Beneficially Owns Voting Securities of the Company representing 1%
or more of the outstanding Voting Securities of the Company; provided, however,
that this provision shall not prevent (i) regular-way trades on a recognized
securities exchange where purchases are unsolicited and the identity of the
purchaser is unknown or (ii) the Disposal of Common Stock to a global investment
bank with annual total revenues in excess of $10 billion (as measured for fiscal
year 2005) for the purpose of resale so long as such investment bank agrees: (x)
that it will not knowingly (after informal inquiry as to whether the proposed
purchaser is affiliated with, or part of a “group” with, any other proposed
purchaser but without any obligation to seek any formal confirmation or
representation) sell shares representing more than 1% of the outstanding Common
Stock to any person or “group” (as used in this Section 4.1); and (y) that, for
so long as it and its Affiliates Beneficially Own 3% or more of the outstanding
Common Stock, it will vote the Common Stock so acquired in accordance with the
requirements of Section 4.2 hereof as if it were a Holder;

 

(c)           offer, seek or propose to enter into any Business Combination
Transaction, or including, without limitation, acquisition (in whole or in part)
of the business carried on by Virgin Mobile or any successor to that business;
provided, however, that if the Board of Directors of the Company determines to
explore a sale (in whole or in part) of the business carried on by Virgin
Mobile, the Holder or any Related Person may participate in the sale process if:
(i) the Holder and the Related Persons agree with the Company to comply with the
restrictions generally applicable to participants and if the Board, in its
reasonable discretion, considers such

 

8

--------------------------------------------------------------------------------


 

participation to be consistent with its fiduciary duties, and (ii) the Business
Combination Transaction is limited to the business of Virgin Mobile or any
successor to that business;

 

(d)           make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” (as such terms are defined or used in Regulation 14A
under the Exchange Act), including involving the election of directors, or seek
to advise or influence any person or entity with respect to the voting of, any
securities of the Company or indebtedness of the Company; provided, however,
that, subject to the restrictions set forth in Section 4.2, the Holder or any
Related Person may enter into an agreement or arrangement with respect to the
voting of its Voting Securities, but not otherwise engage in any of the
activities restricted by this subparagraph (d);

 

(e)           initiate or propose any stockholder proposals for submission to a
vote of stockholders, whether by action at a stockholder meeting or by written
consent, with respect to the Company, or, except as provided in the Licence
Agreement Side Letter, propose any person for election to the Board of
Directors, or propose the removal of any member of the Board of Directors;

 

(f)            disclose to any third party, or make any filing under the
Exchange Act, including under Section 13(d) and Schedule 13D, disclosing any
intention, plan or arrangement inconsistent with the foregoing;

 

(g)           publicly oppose any duly authorized action or recommendation of
the Board of Directors (including nominees to the Board of Directors), provided
that this subparagraph (g) shall not restrict the ability of the Holder or any
Related Person to vote Voting Securities owned by it as permitted under Section
4.2 and to make only those disclosures, if any, in respect of this voting
required by the Exchange Act;

 

(h)           enter into any discussions or understandings with any third party
with respect to any of the foregoing;

 

(i)            advise, assist or encourage others with respect to any of the
foregoing;

 

(j)            make any public announcement with respect to any of the foregoing
except as required by the Exchange Act, in respect of actions permitted under
this Article IV; or

 

(k)           request a waiver of any of the provisions of this Article IV from
the Board of Directors,

 

unless in each case specifically authorized in writing in advance by the
Company, which written authorization shall be duly authorized by the Board of
Directors (it being agreed that each such Holder will not, and will cause its
Related Persons not to, seek to have the Company or any of the Company’s
officers, directors, representatives, trustees, employees, attorneys, advisors,
agents, and Related Persons make any request for a waiver of any of the
foregoing).

 

9

--------------------------------------------------------------------------------


 

For purposes of this Section 4.1, references to the “Company” shall be construed
to include subsidiaries and other persons directly or indirectly controlled by
the Company.

 

4.2.          Voting. Until after the 2008 Annual Meeting Date, with respect to
each matter submitted to the stockholders of the Company for a vote, whether at
a meeting or pursuant to any consent of stockholders of the Company, where such
matter relates to: (a) any proposed amendment to the Articles or Bylaws of the
Company, (b) any proposal that relates to, or could facilitate, a change of
control of the Company, including a Business Combination Transaction, as
reasonably determined by the Board of Directors, or (c) the election of
Directors of the Company, each Holder agrees to, and agrees to cause its Related
Persons to vote (whether by proxy or otherwise) all Voting Securities
Beneficially Owned by such Holder, at its option, either (i) pro rata in
proportion to the votes cast by the other stockholders or (ii) in support of
actions recommended by the Board of Directors or, when there is no such
recommendation, in opposition to any action proposed by other stockholders or
debtholders, as the case may be; provided, however, that nothing in this Article
IV shall prohibit a Holder from (A) voting any Voting Securities against a
Business Combination Transaction or (B) refusing to tender any Voting Securities
in connection with a Business Combination Transaction. Each Holder agrees to be
present in person or by proxy at all stockholder meetings of the Company so that
its voting securities may be counted for the purpose of determining the presence
of a quorum at such meetings.

 

ARTICLE V

Registration Rights

 

5.1.          Demand Registrations.

 

(a) (i)       Subject to Sections 5.1(b) and 5.2 below, at any time, the Holders
shall have the right at any time following the three month anniversary of the
Closing Date and prior to January 1, 2011 to require the Company to file a
registration statement under the Securities Act covering an aggregate number of
Registrable Securities of not less than 10% of the total position of Holders at
closing (or, if less, all remaining securities so held) (as such number may be
adjusted for any stock dividend, stock split or combination of shares or in
connection with a reclassification, recapitalization, merger, consolidation or
other reorganization), by delivering a written request therefor to the Company
specifying the number of Registrable Securities to be included in such
registration by such Holders and the intended method of distribution of such
Registrable Securities. All such requests by any Holder pursuant to this Section
5.1(a)(i) are referred to as “Demand Registration Requests,” and the
registrations so requested are referred to as “Demand Registrations” (with
respect to any Demand Registration, the Holders making such demand for
registration being referred to as the “Initiating Holders”). As promptly as
practicable, but no later than five days after receipt of a Demand Registration
Request, the Company shall give written notice (the “Demand Exercise Notice”) of
such Demand Registration Request to all Holders of record of Registrable
Securities.

 

(ii)           The Company, subject to Sections 5.3 and 5.6, shall include in a
Demand

 

10

--------------------------------------------------------------------------------


 

Registration (x) the Registrable Securities of the Initiating Holders and (y)
the Registrable Securities of any other Holder of Registrable Securities which
shall have made a written request to the Company for inclusion in such
registration (together with the Initiating Holders, the “Participating Holders”)
(which request shall specify the maximum number of Registrable Securities
intended to be disposed of by such Participating Holders) within 10 days after
the receipt of the Demand Exercise Notice.

 

(iii)          The Company shall, as expeditiously as possible but subject to
Section 5.1(b), use its commercially reasonable efforts to (x) effect such
registration under the Securities Act of the Registrable Securities which the
Company has been so requested to register, for distribution in accordance with
such intended method of distribution and (y) if requested by the Majority
Participating Holders, obtain acceleration of the effective date of the
registration statement relating to such registration as promptly as practicable
following such request.

 

(b)           Notwithstanding anything to the contrary in Section 5.1(a), the
Demand Registration rights granted in Section 5.1(a) to the Holders are subject
to the following limitations: (i) the Company shall not be required to cause a
registration pursuant to Section 5.1(a)(i) to be declared effective within a
period of 180 days after the effective date of any other registration statement
of the Company filed pursuant to the Securities Act; (ii) if the Board of
Directors, in its good faith judgment, determines that any registration of
Registrable Securities should not be made or continued because it would
materially interfere with any material financing, acquisition, corporate
reorganization or merger or other material transaction or event involving the
Company or any of its subsidiaries (a “Valid Business Reason”), the Company may
postpone filing a registration statement or withdraw a registration statement
relating to a Demand Registration Request until such Valid Business Reason no
longer exists, but in no event for more than 120 days in the aggregate in any
twelve-month period (such period of postponement or withdrawal under this clause
(ii), the “Postponement Period”); and the Company shall give written notice of
its determination to postpone or withdraw a registration statement and of the
fact that the Valid Business Reason for such postponement or withdrawal no
longer exists, in each case, promptly after the occurrence thereof; (iii) the
Company shall not be obligated to effect more than three Demand Registrations
under Section 5.1(a) for all Holders and each Demand Registration Request shall
have been made prior to January 1, 2011; and (iv) the Company shall not be
required to effect a Demand Registration unless the Registrable Securities to be
included in such registration have an aggregate anticipated offering price of at
least $125,000,000 (based on the then-current market price of the Common Stock).

 

If the Company shall give any notice of postponement or withdrawal of any
registration statement pursuant to clause (ii) above, the Company shall not,
during the period of postponement or withdrawal, register any equity security of
the Company, other than pursuant to a registration statement on Form S-4 or S-8
(or an equivalent registration form then in effect). Each Holder of Registrable
Securities agrees that, upon receipt of any notice from the Company that the
Company has determined to withdraw any registration statement pursuant to clause
(ii) above, such Holder will discontinue its disposition of Registrable
Securities pursuant to such registration statement and, if so directed by the
Company, will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies, then in such Holder’s

 

11

--------------------------------------------------------------------------------


 

possession of the prospectus covering such Registrable Securities that was in
effect at the time of receipt of such notice. If the Company shall have
withdrawn or prematurely terminated a registration statement filed under Section
5.1(a)(i) pursuant to clause (ii) above or as a result of any stop order,
injunction or other order or requirement of the SEC or any other governmental
agency or court for any reason not attributable to the Participating Holders,
the Company shall not be considered to have effected an effective registration
for the purposes of this Agreement until the Company shall have filed a new
registration statement covering the Registrable Securities covered by the
withdrawn registration statement and such registration statement shall have been
declared effective. If the Company shall give any notice of withdrawal or
postponement of a registration statement, the Company shall, at such time as the
Valid Business Reason that caused such withdrawal or postponement no longer
exists (but in no event later than 120 days after the date of the postponement
or withdrawal), use its commercially reasonable best efforts to effect the
registration under the Securities Act of the Registrable Securities covered by
the withdrawn or postponed registration statement in accordance with this
Section 5.1 (unless the Initiating Holders shall have withdrawn such request, in
which case the Company shall not be considered to have effected an effective
registration for the purposes of this Agreement).

 

(c)           In the event that a registration statement filed under Section
5.1(a)(i) is abandoned or withdrawn at the request of the Majority Participating
Holders, the Initiating Holder’s request for registration pursuant to this
Section 5.1 shall be counted for purposes of the Demand Registration Requests to
which the Holders are entitled pursuant to this Section 5.1.

 

(d)           The Company, subject to Sections 5.2 and 5.6, shall be entitled to
include in any registration statement and offering made pursuant to Section
5.1(a)(i) any shares of Common Stock that are entitled to be included in such
registration pursuant to the exercise of piggyback rights that are in existence
on the date of this Agreement or that predate, or are not inconsistent with the
rights granted in, or otherwise in conflict with the terms of, this Agreement
(“Piggyback Rights”); provided, however, that such inclusion shall be permitted
only to the extent that it is pursuant to and subject to the terms of the
underwriting agreement or arrangements, if any, entered into by the
Participating Holders or in accordance with the Company’s contractual
obligations under existing contracts.

 

(e)           In connection with any Demand Registration, the Company shall have
the right to designate the lead managing underwriter in connection with such
registration and each other managing underwriter for such registration, provided
that in each case, each such underwriter is reasonably satisfactory to the
Majority Participating Holders, and such underwriter shall agree with the
Company not to knowingly sell securities in any underwritten offering that
represent in excess of 1% of the then outstanding Common Stock to any person or
“group” (as such term is used in Section 13d-5 of the Exchange Act, as currently
in effect).

 

5.2.          Shelf Registration.

 

(a)           At its sole option, the Company may file with the SEC a
registration statement on Form S-3 (the “Shelf Registration Statement”) relating
to the offer and sale of all Registrable Securities held by the Holders to the
public, from time to time, on a delayed or continuous basis

 

12

--------------------------------------------------------------------------------


 

pursuant to Rule 415 (or any successor provision) of the Securities Act (the
“Shelf Registration”). The Company will deliver written notice to each Holder of
its intent to file the Shelf Registration Statement at least 20 days prior to
the initial filing and will use its commercially reasonable efforts to keep the
Shelf Registration Statement continuously effective and not to suspend use of
the prospectus included therein to be usable by the Holders until the earlier of
(i) the date all shares requested to be included therein are no longer
Registrable Securities or (ii) the date all Holders have disposed of all
Registrable Securities included therein.

 

(b)           If the Board of Directors, in its good faith judgment, determines
that the shelf registration of Registrable Securities pursuant to the Shelf
Registration Statement should not be continued for any Valid Business Reason,
the Company may suspend the Shelf Registration Statement until such Valid
Business Reason no longer exists, but in no event for more than 120 days in any
twelve-month period and the Company shall give written notice of its
determination to suspend the Shelf Registration Statement and of the fact that
the Valid Business Reason for such postponement or withdrawal no longer exists,
in each case, promptly after the occurrence thereof. After the Valid Business
Reason no longer exists and without any further request from any Holder, the
Company shall as promptly as reasonably practicable prepare any required
post-effective amendment or supplement to the Shelf Registration Statement or
the prospectus, or any document incorporated therein by reference, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the prospectus will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(c)           Any remaining Demand Registration rights of the Holders pursuant
to Section 5.1 shall be suspended while a Shelf Registration Statement is either
effective or suspended in accordance with Section 5.2(b) above.

 

5.3.          Allocation of Securities Included in Registration Statement.

 

(a)           If any requested registration made pursuant to Section 5.1
involves an underwritten offering and the lead managing underwriter of such
offering, who shall be selected by the Company in accordance with Section 5.1
(e) (the “Manager”), shall advise the Company that, in its view, the number of
securities requested to be included in such registration by the Holders of
Registrable Securities or any other persons (including those shares of Common
Stock requested by the Company to be included in such registration) exceeds the
largest number (the “Section 5.3(a) Sale Number”) that can be sold in an orderly
manner in such offering within a price range acceptable to the Majority
Participating Holders, the Company shall use its commercially reasonable efforts
to include in such registration:

 

(i)            first, all Registrable Securities requested to be included in
such registration by the holders thereof; provided, however, that, if the number
of such Registrable Securities exceeds the Section 5.3(a) Sale Number, the
number of such Registrable Securities (not to exceed the Section 5.3(a) Sale
Number) to be included in such registration shall be allocated on a pro rata
basis among all holders requesting that Registrable Securities be included in
such registration, based

 

13

--------------------------------------------------------------------------------


 

on the number of Registrable Securities then owned by each such holder
requesting inclusion in relation to the number of Registrable Securities owned
by all holders requesting inclusion; and

 

(ii)           second, to the extent that the number of securities to be
included pursuant to clause (i) of this Section 5.3(a) is less than the Section
6.3(a) Sale Number, the remaining shares to be included in such registration
shall be allocated among all holders requesting that securities be included in
such registration pursuant to the exercise of Piggyback Rights (“Piggyback
Shares”), with such allocation among holders requesting the registration of
Piggyback Shares to be determined pursuant to and in accordance with the
registration rights agreements providing for such Additional Piggyback Rights,
up to the Section 6.3(a) Sale Number; and

 

(iii)          third, to the extent that the number of securities to be included
pursuant to clauses (i) and (ii) of this Section 5.3(a) is less than the Section
5.3(a) Sale Number, any securities that the Company proposes to register, up to
the Section 5.3(a) Sale Number.

 

If, as a result of the proration provisions of this Section 5.3(a), any Holder
shall not be entitled to include all Registrable Securities in a registration
that such Holder has requested be included, such Holder may elect to withdraw
its request to include Registrable Securities in such registration or may reduce
the number requested to be included; provided, however, that (x) such request
must be made in writing prior to the earlier of the execution of the
underwriting agreement or the execution of the custody agreement with respect to
such registration and (y) such withdrawal shall be irrevocable and, after making
such withdrawal, such Holder shall no longer have any right to include
Registrable Securities in the registration as to which such withdrawal was made.

 

5.4.          Registration Procedures. If and whenever the Company is required
by the provisions of this Agreement to use its commercially reasonable efforts
to effect or cause the registration of any Registrable Securities under the
Securities Act as provided in this Agreement, the Company shall, as
expeditiously as possible:

 

(a)           prepare and file with the SEC a registration statement on an
appropriate registration form of the SEC for the disposition of such Registrable
Securities in accordance with the intended method of disposition of such
Registrable Securities, which form shall be selected by the Company and shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith, and the Company shall use its commercially reasonable efforts
to cause such registration statement to become and remain effective (provided,
however, that before filing a registration statement or prospectus or any
amendments or supplements thereto, or comparable statements under securities or
blue sky laws of any jurisdiction, or any free writing prospectus related
thereto, the Company will furnish to one counsel for the Holders (selected by
the Majority Participating Holders) and the lead managing underwriter, if any,
copies of all such documents proposed to be filed (including all exhibits
thereto), which documents will be subject to the reasonable review and
reasonable comment of such counsel and the Company shall not file any
registration statement or amendment thereto or any prospectus or supplement
thereto to which the holders of a majority of the Registrable Securities covered
by such registration statement or

 

14

--------------------------------------------------------------------------------


 

the underwriters, if any, shall reasonably object;

 

(b)           prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for such period
as any seller of Registrable Securities pursuant to such registration statement
shall request, provided that, in the case of a Demand Registration, the Company
shall be obligated to keep such a registration statement effective only for 90
days or until all of the Registrable Securities registered on such registration
statement have been disposed of (if earlier), and to comply with the provisions
of the Securities Act with respect to the sale or other disposition of all
Registrable Securities covered by such registration statement in accordance with
the intended methods of disposition by the seller or sellers thereof set forth
in such registration statement;

 

(c)           furnish, without charge, to each seller of such Registrable
Securities and each underwriter, if any, of the securities covered by such
registration statement such number of copies (if any) of such registration
statement, each amendment and supplement thereto (in each case including all
exhibits), and the prospectus included in such registration statement (including
each preliminary prospectus) in conformity with the requirements of the
Securities Act, and other documents, as such seller and underwriter may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities owned by such seller (the Company hereby
consenting to the use in accordance with all applicable law of each such
registration statement (or amendment or post-effective amendment thereto) and
each such prospectus (or preliminary prospectus or supplement thereto) by each
such seller of Registrable Securities and the underwriters, if any, in
connection with the offering and sale of the Registrable Securities covered by
such registration statement or prospectus):

 

(d)           use its commercially reasonable efforts to register or qualify the
Registrable Securities covered by such registration statement under such other
securities or “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities or any managing underwriter, if any, shall reasonably
request in writing, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such sellers or underwriter, if any,
to consummate the disposition of the Registrable Securities in such
jurisdictions, except that in no event shall the Company be required to qualify
to do business as a foreign corporation in any jurisdiction where it would not,
but for the requirements of this paragraph (c), be required to be so qualified,
to subject itself to taxation in any such jurisdiction or to consent to general
service of process in any such jurisdiction;

 

(e)           promptly notify each Holder selling Registrable Securities covered
by such registration statement and each managing underwriter, if any: (i) when
the registration statement, any pre-effective amendment, the prospectus or any
prospectus supplement related thereto, any post-effective amendment to the
registration statement or any free writing prospectus has been filed and/or used
and, with respect to the registration statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the SEC or state
securities authority for amendments or supplements to the registration statement
or the prospectus related thereto or for additional information; (iii) of the
issuance by the SEC of any stop order suspending the

 

15

--------------------------------------------------------------------------------


 

effectiveness of the registration statement or the initiation of any proceedings
for that purpose; (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the securities or blue sky laws of any jurisdiction or the initiation
of any proceeding for such purpose; (v) of the existence of any fact of which
the Company becomes aware which results in the registration statement, the
prospectus related thereto, any document incorporated therein by reference, any
free writing prospectus or the information conveyed to any purchaser at the time
of sale to such purchaser containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make any statement therein not misleading; and (vi) if at any time the
representations and warranties contemplated by any underwriting agreement,
securities sale agreement, or other similar agreement, relating to the offering
shall cease to be true and correct in all material respects; and, if the
notification relates to an event described in clause (v), the Company shall
promptly prepare and furnish to each such seller and each underwriter, if any, a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading;

 

(f)            (i) cause all such Registrable Securities covered by such
registration statement to be listed on the principal securities exchange on
which similar securities issued by the Company are then listed (if any), if the
listing of such Registrable Securities is then permitted under the rules of such
exchange, or (ii) if no similar securities are then so listed, to either cause
all such Registrable Securities to be listed on a national securities exchange
or to secure designation of all such Registrable Securities as a Nasdaq National
Market “national market system security” within the meaning of Rule 11Aa2-1 of
the Exchange Act or, failing that, secure Nasdaq National Market authorization
for such shares and, without limiting the generality of the foregoing, take all
actions that may be required by the Company as the issuer of such Registrable
Securities in order to facilitate the managing underwriter’s arranging for the
registration of at least two market makers as such with respect to such shares
with the National Association of Securities Dealers, Inc. (the “NASD”);

 

(g)           provide and cause to be maintained a transfer agent and registrar
for all such Registrable Securities covered by such registration statement not
later than the effective date of such registration statement;

 

(h)           enter into such customary agreements (including, if applicable, an
underwriting agreement) and take such other actions as the Majority
Participating Holders shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities (it being understood
that the Holders of the Registrable Securities which are to be distributed by
any underwriters shall be parties to any such underwriting agreement and may, at
their option, require that the Company make to and for the benefit of such
Holders the representations, warranties and covenants of the Company which are
being made to and for the benefit of such underwriters);

 

(i)            in the case of any underwritten offering of Registrable
Securities, use its

 

16

--------------------------------------------------------------------------------


 

commercially reasonable efforts to obtain an opinion from the Company’s counsel
and a “cold comfort” letter from the Company’s independent public accountants in
customary form and covering such matters as are customarily covered by such
opinions and “cold comfort” letters delivered to underwriters in underwritten
public offerings, which opinion and letter shall be reasonably satisfactory to
the underwriter and furnish to each Holder participating in the offering and to
each underwriter a copy of such opinion and letter addressed to such Holder or
underwriter;

 

(j)            deliver promptly to each Holder participating in the offering and
each underwriter, if any, copies of all correspondence between the SEC and the
Company, its counsel or auditors and all memoranda relating to discussions with
the SEC or its staff with respect to the registration statement, other than
those portions of any such memoranda which contain information subject to
attorney-client privilege with respect to the Company, and, upon receipt of such
confidentiality agreements as the Company may reasonably request, make
reasonably available for inspection by any seller of such Registrable Securities
covered by such registration statement, by any underwriter, if any,
participating in any disposition to be effected pursuant to such registration
statement and by any attorney, accountant or other agent retained by any such
seller or any such underwriter, all pertinent financial and other records,
pertinent corporate documents and properties of the Company, and cause all of
the Company’s officers, directors and employees to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement;

 

(k)           use its commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of the registration statement;

 

(l)            provide a CUSIP number for all Registrable Securities, not later
than the effective date of the registration statement;

 

(m)          cooperate with the sellers of Registrable Securities and the
managing underwriter, if any, to facilitate the timely preparation and delivery
of certificates not bearing any restrictive legends representing the Registrable
Securities to be sold and cause such Registrable Securities to be issued in such
denominations and registered in such names in accordance with the underwriting
agreement prior to any sale of Registrable Securities to the underwriters or, if
not an underwritten offering, in accordance with the instructions of the sellers
of Registrable Securities at least three business days prior to any sale of
Registrable Securities and instruct any transfer agent and registrar of
Registrable Securities to release any stop transfer orders in respect thereof;

 

(n)           take all such other commercially reasonable actions as are
necessary or advisable in order to expedite or facilitate the disposition of
such Registrable Securities;

 

(o)           take all commercially reasonable action to ensure that any free
writing prospectus utilized in connection with any registration covered by
Section 5.1 complies in all material respects with the Securities Act, is filed
in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related prospectus, prospectus supplement and
related

 

17

--------------------------------------------------------------------------------


 

documents, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(p)           in connection with any underwritten offering, if at any time the
information conveyed to a purchaser at the time of sale includes any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, promptly file with the SEC such amendments or
supplements to such information as may be necessary so that the statements as so
amended or supplemented will not, in light of the circumstances, be misleading.

 

It is a condition precedent to the Company’s obligations under this Section 5.4
that each seller of Registrable Securities as to which any registration is being
effected furnish the Company such information in writing regarding such seller
and the distribution of such Registrable Securities as the Company may from time
to time reasonably request.

 

Each seller of Registrable Securities agrees that upon receipt of any notice
from the Company of the happening of any event of the kind described in clause
(v) of paragraph (e) of this Section 5.4, such seller will discontinue such
seller’s disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such seller’s receipt of
the copies of the supplemented or amended prospectus contemplated by paragraph
(e) of this Section 5.4 and, if so directed by the Company, will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such seller’s possession of the prospectus covering such Registrable
Securities that was in effect at the time of receipt of such notice. In the
event the Company shall give any such notice, the applicable period mentioned in
paragraph (b) of this Section 5.4 shall be extended by the number of days during
such period from and including the date of the giving of such notice to and
including the date when each seller of any Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by paragraph (e) of this Section 5.4.

 

If any such registration statement or comparable statement under “blue sky” laws
refers to any Holder by name or otherwise as the holder of any securities of the
Company, then such Holder shall have the right to require (i) the insertion
therein of language, in form and substance reasonably satisfactory to such
Holder and the Company, to the effect that the holding by such Holder of such
securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not in the judgment of the Company, as
advised by counsel, required by the Securities Act or any similar federal
statute or any state “blue sky” or securities law then in force, the deletion of
the reference to such Holder.

 

18

--------------------------------------------------------------------------------


 

5.5           Registration Expenses.

 

(a)           Subject to Section 5.1(c), the Company shall pay all Expenses with
respect to any Demand Registration whether or not it becomes effective or
remains effective for the period contemplated by Section 5.4(b). The Company
shall also pay all Expenses with respect to any shelf registration pursuant to
Section 5.2.

 

(b)           Notwithstanding the foregoing, (x) the provisions of this Section
5.5 shall be deemed amended to the extent necessary to cause these expense
provisions to comply with “blue sky” laws of each state in which the offering is
made and (y) in connection with any registration hereunder, each Holder of
Registrable Securities being registered shall pay all underwriting discounts and
commissions and any transfer taxes, if any, attributable to the sale of such
Registrable Securities, pro rata with respect to payments of discounts and
commissions in accordance with the number of shares sold in the offering by such
Holder, and (z) the Company shall, in the case of all registrations under this
Article 5, be responsible for all its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties).

 

5.6.          Certain Limitations on Registration Rights. In the case of any
registration under Section 5.1 pursuant to an underwritten offering, all
securities to be included in such registration shall be subject to an
underwriting agreement and no Person may participate in such registration unless
such Person agrees to sell such Person’s securities on the basis provided
therein and, subject to Section 5.1, completes and executes all reasonable
questionnaires, and other documents (including custody agreements and powers of
attorney) which must be executed in connection therewith, and provides such
other information to the Company or the underwriter as may be necessary to
register such Person’s securities.

 

5.7.          Limitations on Sale or Distribution of Other Securities.

 

(a)           Each seller of Registrable Securities agrees that, to the extent
requested in writing by a managing underwriter, if any, of any registration
effected pursuant to Section 5.1, not to sell, transfer or otherwise dispose of,
including any sale pursuant to Rule 144 under the Securities Act, any Common
Stock, or any other equity security of the Company or any security convertible
into or exchangeable or exercisable for any equity security of the Company
(other than as part of such underwritten public offering) during the time period
reasonably requested by the managing underwriter, not to exceed 180 days, and
the Company hereby (i) also so agrees (except that the Company may effect any
sale or distribution of any such securities pursuant to a registration on Form
S-4 or Form S-8, or any successor or similar form which is then in effect or
upon the conversion, exchange or exercise of any then outstanding Common Stock
Equivalent) and (ii) agrees to use its commercially reasonable efforts to cause
each holder of any equity security or any security convertible into or
exchangeable or exercisable for any equity security of the Company purchased
from the Company at any time other than in a public offering so to agree. Each
seller of Registrable Securities also agrees that, to the extent requested in
writing by a managing underwriter of any underwritten public offering effected
by the Company for its own account, it will not sell any Common Stock (other
than as part of such underwritten public

 

19

--------------------------------------------------------------------------------


 

offering) during the time period reasonably requested by the managing
underwriter, which period shall not exceed 30 days.

 

(b)           The Company hereby agrees that, to the extent requested in writing
by a managing underwriter, if any, of any registration effected pursuant to
Section 5.1, if it shall previously have received a request for registration
pursuant to Section 5.1, and if such previous registration shall not have been
withdrawn or abandoned, the Company shall not sell, transfer, or otherwise
dispose of, any Common Stock, or any other equity security of the Company or any
security convertible into or exchangeable or exercisable for any equity security
of the Company (other than as part of such underwritten public offering, a
registration on Form S-4 or Form S-8 or any successor or similar form which is
then in effect or upon the conversion, exchange or exercise of any then
outstanding Common Stock Equivalent), until a period of 90 days shall have
elapsed from the effective date of such previous registration.

 

5.8.          No Required Sale. Nothing in this Agreement shall be deemed to
create an independent obligation on the part of any Holder to sell any
Registrable Securities pursuant to any effective registration statement.

 

5.9.          Indemnification.

 

(a)           In the event of any registration of any securities of the Company
under the Securities Act pursuant to this Article 5, the Company will, and
hereby agrees to, indemnify and hold harmless, to the fullest extent permitted
by law, each Holder of Registrable Securities, its directors, officers,
fiduciaries, employees, stockholders, members or general and limited partners
(and the directors, officers, employees and stockholders thereof), each other
Person who participates as an underwriter or a Qualified Independent
Underwriter, if any, in the offering or sale of such securities, each officer,
director, employee, stockholder, fiduciary, managing director, agent,
affiliates, consultants, representatives, successors, assigns or partner of such
underwriter or Qualified Independent Underwriter, and each other Person, if any,
who controls such Holder or any such underwriter within the meaning of the
Securities Act, from and against any and all losses, claims, damages or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened) and expenses (including reasonable fees of counsel and any amounts
paid in any settlement effected with the Company’s consent, which consent shall
not be unreasonably withheld or delayed) to which each such indemnified party
may become subject under the Securities Act or otherwise in respect thereof
(collectively, “Claims”), insofar as such Claims arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement under which such securities were
registered under the Securities Act or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary, final or summary
prospectus or any amendment or supplement thereto, together with the documents
incorporated by reference therein, or any free writing prospectus utilized in
connection therewith, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) any untrue statement or alleged untrue statement of
a

 

20

--------------------------------------------------------------------------------


 

material fact in the information conveyed to any purchaser at the time of the
sale to such purchaser, or the omission or alleged omission to state therein a
material fact required to be stated therein, or (iv) any violation by the
Company of any federal, state or common law rule or regulation applicable to the
Company and relating to action required of or inaction by the Company in
connection with any such registration, and the Company will reimburse any such
indemnified party for any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such Claim
as such expenses are incurred; provided, however, that (notwithstanding Section
6.1 hereof) the Company shall not be liable to any such indemnified party in any
such case to the extent such Claim arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in such registration statement or amendment
thereof or supplement thereto or in any such prospectus or any preliminary,
final or summary prospectus or free writing prospectus in reliance upon and in
conformity with (i) written information furnished to the Company by or on behalf
of such indemnified party specifically for use therein and (ii) information
relating to Virgin Mobile and its subsidiaries for the period prior to its
acquisition by the Company. Such indemnity and reimbursement of expenses shall
remain in full force and effect regardless of any investigation made by as on
behalf of such indemnified party and shall survive the transfer of such
securities by such Holder.

 

(b)           Each Holder of Registrable Securities that are included in the
securities as to which any registration under Section 5.1 is being effected
shall, severally and not jointly, indemnify and hold harmless (in the same
manner and to the same extent as set forth in paragraph (a) of this Section 5.9)
to the extent permitted by law the Company, its officers and directors, each
Person controlling the Company within the meaning of the Securities Act and all
other prospective sellers and their respective directors, officers, fiduciaries,
managing directors, employees, agents, affiliates, consultants, representatives,
successors, assigns, general and limited partners, stockholders and respective
controlling Persons with respect to any untrue statement or alleged untrue
statement of any material fact in, or omission or alleged omission of any
material fact from, such registration statement, any preliminary, final or
summary prospectus contained therein, or any amendment or supplement thereto, or
any free writing prospectus utilized in connection therewith, if such statement
or alleged statement or omission or alleged omission was made in reliance upon
and in conformity with written information furnished to the Company or its
representatives by or on behalf of such Holder specifically for use therein, and
shall reimburse such indemnified party for any legal or other expenses
reasonably incurred in connection with investigating or defending any such Claim
as such expenses are incurred; provided, however, that the liability of any
Holder pursuant to this subsection (b) shall not exceed the product of (i) the
number of shares sold by such Holder in such registration and (ii) the public
offering price of such shares as set forth in the applicable prospectus. Such
indemnity and reimbursement of expenses shall remain in full force and effect
regardless of any investigation made by or on behalf of such indemnified party
and shall survive the transfer of such securities by such Holder.

 

(c)           Indemnification similar to that specified in the preceding
paragraphs (a) and (b) of this Section 5.9 (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities with
respect to any required registration or other qualification of

 

21

--------------------------------------------------------------------------------


 

securities under any state securities and “blue sky” laws.

 

(d)           Any Person entitled to indemnification under this Agreement shall
notify promptly the indemnifying party in writing of the commencement of any
action or proceeding with respect to which a claim for indemnification may be
made pursuant to this Section 5.9, but the failure of any such Person to provide
such notice shall not relieve the indemnifying party of its obligations under
the preceding paragraphs of this Section 5.9, except to the extent the
indemnifying party is materially prejudiced thereby and shall not relieve the
indemnifying party from any liability which it may have to any such Person
otherwise than under this Article 5. In case any action or proceeding is brought
against an indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, unless in the reasonable opinion of outside counsel to the
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof jointly with any other indemnifying party similarly notified, to the
extent that it chooses, with counsel reasonably satisfactory to such indemnified
party, and after notice from the indemnifying party to such indemnified party
that it so chooses, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that (i) if the indemnifying party
fails to take reasonable steps necessary to defend diligently the action or
proceeding within 20 days after receiving notice from such indemnified party; or
(ii) if such indemnified party who is a defendant in any action or proceeding
which is also brought against the indemnifying party reasonably shall have
concluded that there may be one or more legal defenses available to such
indemnified party which are not available to the indemnifying party; or (iii) if
representation of both parties by the same counsel is otherwise inappropriate
under applicable standards of professional conduct, then, in any such case, the
indemnified party shall have the right to assume or continue its own defense as
set forth above (but with no more than one firm of counsel for all indemnified
parties in each jurisdiction, except to the extent any indemnified party or
parties reasonably shall have concluded that there may be legal defenses
available to such party or parties which are not available to the other
indemnified parties or to the extent representation of all indemnified parties
by the same counsel is otherwise inappropriate under applicable standards of
professional conduct) and the indemnifying party shall be liable for any
expenses therefor. No indemnifying party shall, without the written consent of
the indemnified party, which consent shall not be unreasonably withheld, effect
the settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(e)           To the extent the foregoing indemnity is held by a court to be
unavailable for reasons of public policy in the United States to hold harmless
an indemnified party under Sections 5.9(a), (b) or (c), then each indemnifying
party shall contribute to the amount paid or

 

22

--------------------------------------------------------------------------------


 

payable by such indemnified party as a result of any Claim in such proportion as
is appropriate to reflect the relative fault of the indemnifying party, on the
one hand, and the indemnified party, on the other hand, with respect to such
offering of securities. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. If, however, the
allocation provided in the second preceding sentence is not permitted by
applicable law, then each indemnifying party shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative faults but also the relative benefits of the
indemnifying party and the indemnified party as well as any other relevant
equitable considerations. The parties hereto agree that it would not be just and
equitable if contributions pursuant to this Section 5.9(e) were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the preceding sentences
of this Section 5.9(e). The amount paid or payable in respect of any Claim shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such Claim.
No Person guilty of fraudulent misrepresentation (within the meaning of section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. Each Holder’s
obligation to contribute pursuant to this subsection (e) shall not exceed the
product of (i) the number of shares sold by such Holder in such registration and
(ii) the public offering price of such shares as set forth in the applicable
prospectus.

 

(f)            The indemnity and contribution agreements contained herein shall
be in addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.

 

(g)           The indemnification and contribution required by this Section 5.9
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.

 

5.10.        Free Writing Prospectuses.

 

Each Holder represents and agrees that, unless it obtains the prior consent of
the Company, it has not made and will not make any offer relating to the
Registrable Securities that would constitute a “free writing prospectus,” as
defined in Rule 405 under the Securities Act, required to be filed with the
Commission.

 

5.11.        Termination of Registration Rights.

 

The rights of any Holder under Article 5 of this Agreement shall terminate (and
such person shall cease to be a Holder for the purposes of Article 5 of this
Agreement) on the date that

 

23

--------------------------------------------------------------------------------


 

such Holder (and persons included within such Holder pursuant to Rule 144(a)(2)
under the Securities Act) Beneficially Owns Registrable Securities that
constitute less than 1% of the total number of outstanding shares of Common
Stock; provided, that no such termination shall affect any previously accrued
rights under Article 5.

 

ARTICLE VI

Underwritten Offerings

 

6.1.          Requested Underwritten Offerings. If requested by the underwriters
for any underwritten offering by the Holders pursuant to a registration
requested under Section 6.1, the Company shall enter into a customary
underwriting agreement with the Participating Holders and the underwriters. Such
underwriting agreement shall be satisfactory in form and substance to the
Majority Participating Holders and the Company and shall contain such
representations and warranties by, and such other agreements on the part of, the
Company and such other terms as are generally prevailing in agreements of that
type, including, without limitation, indemnities and contribution agreements on
substantially the same terms as those contained herein. Any Holder participating
in the offering shall be a party to such underwriting agreement and may, at its
option, require that any or all of the representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Holder and that
any or all of the conditions precedent to the obligations of such underwriters
under such underwriting agreement be conditions precedent to the obligations of
such Holder; provided, however, that the Company shall not be required to make
any representations or warranties with respect to written information
specifically provided in writing by a selling Holder for inclusion in the
registration statement and shall not be required to indemnify any Holder except
on the basis provided in Section 5.9 hereof. No Holder shall be required to make
any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Holder, its ownership of and title to the Registrable Securities, and its
intended method of distribution; and any liability of such Holder to any
underwriter or other Person under such underwriting agreement shall be limited
to liability arising from breach of its representations and warranties and shall
be limited to an amount equal to the proceeds (net of expenses and underwriting
discounts and commissions) that it derives from such registration.

 

ARTICLE VII

General

 

7.1.          Rule 144. The Company covenants that (i) so long as it remains
subject to the reporting provisions of the Exchange Act, it will timely file the
reports required to be filed by it under the Securities Act or the Exchange Act
(including, but not limited to, the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144 under the Securities
Act), to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (A) Rule 144 under the Securities Act,
as such Rule may be amended

 

24

--------------------------------------------------------------------------------


 

from time to time, or (B) any similar rule or regulation hereafter adopted by
the SEC.

 

7.2.          Nominees for Beneficial Owners. If Registrable Securities are held
by a nominee for the Beneficial Owner thereof, the Beneficial Owner thereof may,
at its option, be treated as the Holder of such Registrable Securities for
purposes of any request or other action by any Holder or Holders of Registrable
Securities contemplated by this Agreement (provided that the Company shall have
received assurances reasonably satisfactory to it of such Beneficial Ownership).

 

7.3           NASDAQ Listing. The Company shall use its commercially reasonable
efforts to cause the shares of Common Stock to be issued in the Transaction to
be approved for quotation on the NASDAQ National Market, subject to official
notice of issuance, prior to the Closing Date.

 

ARTICLE VIII

Miscellaneous

 

8.1.          Effectiveness; Termination.

 

This Agreement shall become effective on the Closing Date and shall terminate on
January 1, 2012, except for those provisions which by their terms terminate
earlier; provided, that no such termination shall affect any previously accrued
rights.

 

8.2.          Assignment; Joinder; Third Party Beneficiaries.

 

(a)           This Agreement shall be binding on and inure to the benefit of and
be enforceable by the parties hereto and their respective successors and
permitted assigns.

 

(b)           Notwithstanding Article III or Section 4.1(b) of this Agreement,
each Holder may make a Disposal of all or any portion of such Holder’s Common
Stock to one or more of its Affiliates (a “Permitted Transferee”), provided that
if such Permitted Transferee is not already a party to this Agreement it shall
deliver to the Company on or before the date of such Disposal a duly executed
Joinder Agreement in the Form attached as Exhibit B. Upon receipt of such duly
executed Joinder Agreement, the Company shall update Exhibit A to this Agreement
to include such Permitted Transferee, which will become a party to this
Agreement and a Holder and have all rights and obligations as a Holder
hereunder.

 

(d)           Branson agrees that he shall be deemed a Holder for purposes of
Article IV, Article VII and Article VIII of this Agreement.

 

(e)           Except as expressly provided in this Section 8.2, a person who is
not a party to this Agreement (or a successor of a party to this agreement)
shall not have any rights hereunder.

 

8.3.          Fees and Expenses.  Each party hereto shall pay the fees and
expenses of its investment banking advisors, attorneys, accountants and other
advisors, if any, and all other

 

25

--------------------------------------------------------------------------------


 

expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement other than with respect to
the expenses contemplated by Section 5.5.

 

8.4.          Confidentiality.

 

(a)           Each Holder agrees to treat information received from the Company
pursuant to the Company’s obligations under this Agreement as confidential;
provided, however that (a) such Holder shall not be restricted from making
disclosure of such information if and to the extent that such disclosure is
required by law or administrative regulation or by the regulation of any stock
exchange, and (b) if such Holder is required by a court or administrative agency
to disclose any of such information with respect to this Agreement (an
“Information Request”), such Holder shall promptly notify the Company of such
requirement so that the Company may at its own expense oppose such requirement
or seek a protective order and request confidential treatment of such
information. It is agreed that, if the party receiving the Information Request
is nonetheless compelled to disclose the information, such party may disclose
such portion of the information which is legally required without liability
hereunder.

 

(b)           A Holder will not be required to treat information received from
the Company pursuant to this Agreement as confidential under Section 8.4(a)
above if such information (i) was already available to, or in the possession of,
such Holder prior to its disclosure by, or at the direction of, the Company
pursuant to this Agreement, (ii) is or becomes available in the public domain on
or after the date of this Agreement (other than as a result of disclosure by
such Holder), or (iii) is acquired from a person who is not known by the Company
to be in breach of an obligation of confidentiality to the Company.

 

(c)           Each Holder further acknowledges that it is aware of its
obligations pursuant to the U.S. securities laws not to trade on the basis of
any material, non-public information that it may receive from the Company
pursuant to this Agreement.

 

(d)           Each Holder and its Related Persons will not issue any press
release or make any public statement whatsoever concerning this Agreement and
the matters addressed in Article IV hereof except as permitted under Section
4.1(j).

 

8.5.          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect.

 

8.6.          Specific Enforcement; No Right to Terminate.

 

(a)           The parties hereto acknowledge and agree that irreparable damage
would occur in the event that any provision of this Agreement were not performed
in accordance with its specific terms or were otherwise breached, and further
acknowledge and agree that money damages are an inadequate remedy for the breach
of this Agreement because of the difficulty of ascertaining the amount of damage
that would be suffered in the event of such breach. Each party accordingly

 

26

--------------------------------------------------------------------------------


 

agrees that each of the other parties shall be entitled to obtain specific
performance of any provision of this Agreement and injunctive or other equitable
relief to prevent or cure breaches of any provision of this Agreement, this
being in addition to any other remedy to which they may be entitled by law or
equity. Each party further agrees that no bond shall be required as a condition
to the granting of any such relief.

 

(b)           The parties hereto further agree that they shall not be permitted
or have the right to terminate or suspend performance of any provision of this
Agreement, it being agreed that all provisions of this Agreement shall continue
and be specifically enforceable in all events and under all circumstances
regardless of any events, occurrences, actions or omissions before or after the
date of this Agreement. In furtherance of the foregoing, the parties hereto
agree that they shall not be permitted to, and shall not, bring any claim
seeking to terminate or suspend performance of any provision of this Agreement
or seeking any determination that any provision of this Agreement (including,
without limitation, this Section 8.6) is invalid, inapplicable or unenforceable.

 

8.7.          Consent to Jurisdiction; Appointment of Agent for Service of
Process.

 

(a)           This Agreement shall be construed and enforced in accordance with,
and the rights and obligations of the parties hereto shall be governed by, the
laws of the State of Delaware, without giving effect to the conflicts of law
principles thereof.

 

(b)           Each of the parties hereto hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
Delaware and the United States of America located in the County of New Castle
for any action or proceeding arising out of or relating to this Agreement and
the transactions contemplated hereby (and agrees not to commence any action or
proceeding relating thereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
its respective address set forth in Section 8.9 shall be effective service of
process for any action or proceeding brought against it in any such court. Each
of the parties hereto hereby irrevocably and unconditionally waives any
objection to the laying of venue of any action or proceeding arising out of this
Agreement or the transactions contemplated hereby in the courts of the State of
Delaware or the United States of America located in the County of New Castle,
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

(c)           Not later than five days after the date hereof, each Holder shall
provide notice to the other parties of a person or entity reasonably
satisfactory to the Company who or which has been designated, appointed and
empowered by such Holder as its designee, appointee and agent to receive and
accept for and on its behalf, and its properties, assets and revenues, service
of any and all legal process, summons, notices and documents that may be served
in any action, suit or proceeding brought against such Holder in any such United
States federal or state court with respect to its obligations, liabilities or
any other matter arising out of or in connection with this Agreement and that
may be made on such designee, appointee and agent in accordance with legal
procedures prescribed for such courts. Each Holder futher agrees that, if it
fails to give such

 

27

--------------------------------------------------------------------------------


 

notice timely, then unless and until such notice is provided, service on
Corporation Trust Company, with offices currently at Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware 19801 shall be sufficient for all
purposes hereunder. If for any reason such designee, appointee and agent
hereunder shall thereafter cease to be available to act as such, such Holder
agrees to designate a new designee, appointee and agent in the State of Delaware
on the terms and for the purposes of this Section 8.7 reasonably satisfactory to
the Company. Each Holder further hereby irrevocably consents and agrees to the
service of any and all legal process, summons, notices and documents in any such
action, suit or proceeding against the Company by serving a copy thereof upon
the relevant agent for service of process referred to in this Section 8.7
(whether or not the appointment of such agent shall for any reason prove to be
ineffective or such agent shall accept or acknowledge such service). Each Holder
agrees that the failure of any such designee, appointee and agent to give any
notice of such service to them shall not impair or affect in any way the
validity of such service or any judgment rendered in any action or proceeding
based thereon.

 

8.8.          Entire Agreement.  This Agreement contains the entire
understanding of the parties hereto with respect to the matters covered hereby
and this Agreement may be amended only by an agreement in writing executed by
the parties hereto or their respective successors or assigns.

 

8.9.          Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (i) when
personally delivered or delivered by telex (with correct answer-back received)
or telecopy on a business day during normal business hours with confirmation
postmarked the same day, at the address or number designated below or (ii) on
the business day following the date of mailing by overnight courier, fully
prepaid, addressed to such address, whichever shall first occur. The addresses
for such communications shall be:

 

If to the Company:

 

NTL Incorporated

909 Third Avenue, Suite 2863

New York, New York 10022

Attention:  General Counsel

Facsimile: 212 752-1157

 

with copies (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York  10004

Attn.:  Arthur Fleischer

Attn:  Robert Mollen

Facsimile:  (212) 859-4000

 

28

--------------------------------------------------------------------------------


 

and

 

NTL Incorporated

Bartley Wood Business Park

Bartley Way, Hook

Hampshire RG27 9UP

Attn. :  General Counsel

Facsimile:  (44) 1256 754 501

 

If to any Holder, the address specified next to such Holder’s name on Exhibit A
hereto with a copy (which shall not constitute notice) to:

 

Herbert Smith LLP

Exchange House

Primrose Street

London EC2A 2HS

Attn. :  Gareth Roberts

Attn. :  Jim Wickenden

Facsimile:  (44) 20 7374 0888

 

Any party hereto may from time to time change its address for notices under this
Section 8.9 by giving at least 10 days notice of such changed address to the
other parties hereto.

 

8.10.        Waivers.

 

(a)           This Agreement may be amended, waived, modified as supplemented
only by written agreement of the Company and the Majority Holders.

 

(b)           No waiver by either party of any breach of any provision of this
Agreement shall be deemed to be a continuing waiver in the future thereof or a
waiver of any other provision hereof; nor shall any delay or omission of any
party to exercise any right hereunder in any manner impair the exercise of any
such right accruing to it thereafter.

 

8.11.        Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof.

 

8.12.        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument. This Agreement shall become
effective when original counterparts of this Agreement shall have been duly
executed and delivered by all parties.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement or have caused this
Agreement to be duly executed by their respective authorized officers as of the
date first set forth above.

 

 

NTL Incorporated

 

 

 

 

 

 

 

 

By:

/s/ Bryan H. Hall

 

 

 

Name: Bryan H. Hall

 

 

 

Title: Secretary

 

 

 

 

 

 

 

 

 

 

Virgin Entertainment Investment

 

 

 Holdings Limited

 

 

 

 

 

 

 

 

By:

/s/ Niall MacGregor Ritchie

 

 

 

Name: Niall MacGregor Ritchie

 

 

 

Title: Director

 

 

 

 

 

 

By:

/s/ Paul Jauvel

 

 

 

Name: Abacus Secretaries (Jersey) Limited

 

 

 

Title: Secretary

 

 

 

 

 

Sir Richard Branson

 

 

 

 

 

 

 

 

 

/s/ Sir Richard Branson

 

 

 

Sir Richard Branson

 

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Holder

 

Holder’s Initial Holding

 

Address for Notice Pursuant to
Section 8.9

 

Virgin Entertainment Investment

 

 

 

 

 

Holdings Limited

 

34,260,959

 

120 Campden Hill Road

 

 

 

 

 

London W8 7AR

 

 

 

 

 

Attention: General Counsel

 

 

 

 

 

Fax: +44 (0)20 7313 2085

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Form of]

JOINDER AGREEMENT

 

The undersigned is executing and delivering this Joinder Agreement pursuant to
the Investment Agreement dated April 3, 2006 (the “Investment Agreement”), among
NTL Incorporated (the “Company”), the Holders named therein and, for certain
purposes, Richard Branson.

 

By executing and delivering this Joinder Agreement to the Company, the
undersigned hereby agrees to become a party to, to have the benefits of, to be
bound by, and to comply with the provisions of the Investment Agreement as a
Holder in the same manner as if the undersigned were an original signatory to
such agreement.

 

Notices pursuant to Section 8.9 of the Investment Agreement may be given to the
undersigned at the address and facsimile number below, or otherwise as the
undersigned may notify to the other Parties pursuant to Section 8.9.

 

This Agreement is governed by Delaware law. The parties agree that the court of
the State of Delaware and the United States of America located in the County of
New Castle, is to have jurisdiction to settle any disputes which may arise out
of, or in connection with this Agreement and irrevocably submit to the
jurisdiction of this court.

 

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the          day of                 , 200[  ].

 

 

[SIGNATORY]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Telephone: (   )           -          

 

Telecopy: (   )           -          

 

32

--------------------------------------------------------------------------------